DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5 October 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    208
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    545
    649
    media_image3.png
    Greyscale

Claim 2: wherein the quick change end effector comprises a tool configured to perform the robotic task (“gripper”);

    PNG
    media_image4.png
    325
    639
    media_image4.png
    Greyscale
[end].


    PNG
    media_image5.png
    175
    645
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    281
    658
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    504
    640
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    825
    658
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    424
    641
    media_image9.png
    Greyscale


Claims 3-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zakharov in view of Werner, Harris, and Jesser (DE 10 2013 111 938 B3). Zakharov discloses all the limitations of the claims as discussed above.
Zakharov does not directly show:
Claim 3: wherein: the manipulator magnet is free to move relative to the manipulator;
Claim 4: wherein: the manipulator magnet is free to move between a locked position and an unlocked position;
Claim 5: wherein: the manipulator magnet is free to rotate between a locked position and an unlocked position;
Claim 6: wherein the locked position and the unlocked position are separated by approximately ninety (90) degrees;
Claim 7: wherein when the manipulator magnet is in the locked position, the end effector magnet is locked by magnetic attraction to the manipulator magnet, thereby fixing one or more of a position and an orientation of the quick change end effector relative to the manipulator;
Claim 8: wherein when the manipulator magnet is in the unlocked position, the quick change end effector and the manipulator magnet have no substantial magnetic attraction, and the quick change end effector can be quickly removed from the manipulator;
Claim 9: wherein when the manipulator magnet is in the unlocked position, the manipulator magnet is facing approximately ninety (90) degrees away from the end effector magnet;
Claim 10: wherein: the manipulator further comprises an actuator configured to move the manipulator magnet;
Claim 11: wherein: the actuator is configured to perform one or more of rotating the manipulator magnet and retracting the manipulator magnet.

Jesser shows a similar device having:
Claim 3: wherein: the manipulator magnet is free to move relative to the manipulator (rotate; paragraphs [0014]-[0015], [0045], [0048]);
Claim 4: wherein: the manipulator magnet is free to move between a locked position and an unlocked position (switched-on and switched-off positions);
Claim 5: wherein: the manipulator magnet is free to rotate between a locked position and an unlocked position (switched-on and switched-off positions);
Claim 7: wherein when the manipulator magnet is in the locked position, the end effector magnet is locked by magnetic attraction to the manipulator magnet, thereby fixing one or more of a position and an orientation of the quick change end effector relative to the manipulator (rotate; paragraphs [0014]-[0015], [0045], [0048]; switched-on and switched-off positions);
Claim 8: wherein when the manipulator magnet is in the unlocked position, the quick change end effector and the manipulator magnet have no substantial magnetic attraction, and the quick change end effector can be quickly removed from the manipulator (rotate; paragraphs [0014]-[0015], [0045], [0048]; switched-on and switched-off positions);
Claim 10: wherein: the manipulator further comprises an actuator configured to move the manipulator magnet (actuator is user; by hand);
Claim 11: wherein: the actuator is configured to perform one or more of rotating the manipulator magnet and retracting the manipulator magnet (actuator is user; by hand);
for the purpose of reducing the possibility of false locking/unlocking (connection faults) between connected parts with their respective magnets (paragraph [0011]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zakharov, Werner, and Harris as taught by Jesser and include Jesser’s similar device having:
Claim 3: wherein: the manipulator magnet is free to move relative to the manipulator;
Claim 4: wherein: the manipulator magnet is free to move between a locked position and an unlocked position;
Claim 5: wherein: the manipulator magnet is free to rotate between a locked position and an unlocked position;
Claim 7: wherein when the manipulator magnet is in the locked position, the end effector magnet is locked by magnetic attraction to the manipulator magnet, thereby fixing one or more of a position and an orientation of the quick change end effector relative to the manipulator;
Claim 8: wherein when the manipulator magnet is in the unlocked position, the quick change end effector and the manipulator magnet have no substantial magnetic attraction, and the quick change end effector can be quickly removed from the manipulator;
Claim 10: wherein: the manipulator further comprises an actuator configured to move the manipulator magnet;
Claim 11: wherein: the actuator is configured to perform one or more of rotating the manipulator magnet and retracting the manipulator magnet;
for the purpose of reducing the possibility of false locking/unlocking (connection faults) between connected parts with their respective magnets. 

Jesser shows a similar device having:
Claim 6: wherein the locked position and the unlocked position are separated by approximately ninety (90) degrees;
Claim 9: wherein when the manipulator magnet is in the unlocked position, the manipulator magnet is facing approximately ninety (90) degrees away from the end effector magnet;
for the purpose of reducing the possibility of false locking/unlocking (connection faults) between connected parts with their respective magnets. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zakharov, Werner, and Harris as taught by Jesser and include Jesser’s similar device having:
Claim 6: wherein the locked position and the unlocked position are separated by approximately ninety (90) degrees;
Claim 9: wherein when the manipulator magnet is in the unlocked position, the manipulator magnet is facing approximately ninety (90) degrees away from the end effector magnet;
for the purpose of reducing the possibility of false locking/unlocking (connection faults) between connected parts with their respective magnets.
Jesser discloses the rotation of the magnets (paragraphs [0014]-[0015], [0045], [0048]; switched-on and switched-off positions). It has been held that finding an optimal range of values is encompassed within the skill of one or ordinary skill in the art (MPEP § 2144.05). Having an angle that is relatively large (smaller 5 vs. larger 90 degrees) further reduces the possibility of falsely locking and/or unlocking the connection between parts that are connected via the disclosed magnets in Jesser.

It is noted that there is no prior art that discloses that manipulator magnet 122 is rotated along the rotation axis of manipulator magnet 122 that is perpendicular to longitudinal axes of 110/115 (into and out of page in FIG. 1A) except Ferguson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 15-18, 20, and 22-24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 4-11 of U.S. Patent No. 10688669 (“USPN”), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application fit into the claims of USPN.

The Current Application
USPN
A quick change end effector system for use with a robot, comprising: a quick change end effector configured for application to a task to be completed by a robot, the quick change end effector further comprising an end effector magnet, the quick change end effector further comprising an end effector sensor, the end effector magnet comprising a permanent magnet; 
and 

a robotic manipulator configured to lock to the end effector, the robotic manipulator further configured to use the end effector to complete the task, the robotic manipulator comprising a manipulator magnet, the manipulator magnet being configured to magnetically attract the end effector magnet, thereby locking the manipulator to the quick change end effector, 


the robotic manipulator further comprising a manipulator sensor, the manipulator sensor and the end effector sensor being configured to sense their mutual distance from each other, 


so as to ensure proper 
locking of the quick change end effector into a connection with the manipulator by ensuring that the distance between the manipulator sensor and the end effector sensor is minimized, wherein upon disengagement of the magnetic attraction locking the manipulator to the quick change end effector, the quick change end effector can be removed from the manipulator.
1. A quick change end effector system for use with a robot, comprising: a quick change end effector configured for application to a task to be completed by a robot, the quick change end effector further comprising an end effector magnet, the quick change end effector further comprising an end effector sensor, the end effector magnet comprising a permanent magnet; 
a communications element configured to communicate with the end effector; and 
a robotic manipulator configured to lock to the end effector, the robotic manipulator further configured to use the end effector to complete the task, the robotic manipulator comprising a manipulator magnet, the manipulator magnet being configured to magnetically attract the end effector magnet, thereby locking the manipulator to the quick change end effector, 
wherein the manipulator magnet is not free to move relative to the manipulator, 
the robotic manipulator further comprising a manipulator sensor, the manipulator sensor and the end effector sensor being configured to sense their mutual distance from each other, 
the manipulator sensor and the end effector sensor
thereby ensuring 
locking of the quick change end effector into a-connection with the manipulator by ensuring that the distance between the manipulator sensor and the end effector sensor is minimized, wherein upon disengagement of the magnetic attraction locking the manipulator to the quick change end effector, the quick change end effector can be removed from the manipulator.


Response to Arguments
Applicant’s arguments, see p. 6, filed 5 October 2022, with respect to the specification objection and 102 rejections have been fully considered and are persuasive.  The specification objection and 102 rejections have been withdrawn. 
Applicant's arguments filed 5 October 2022 have been fully considered but they are not persuasive re. the double patenting rejections and 103 rejections.
	Re. the double patenting rejections, the priority does not obviate the double patenting rejections since said claims under double patenting rejection are generic (see Remarks in USSN 14/929,185, filed 9/24/2018, p. 3, first full paragraph).
Applicant's arguments filed 5 October 2022 have been fully considered but they are not persuasive re. the 103 rejections. Original specification paragraph [0049] of the current application discloses, 
The manipulator 115 further comprises a manipulator sensor 220. The quick change end effector 110 further comprises an end effector sensor 230. The manipulator sensor 220 and the end effector sensor 230 are configured to sense their mutual distance from each other. The manipulator sensor 220 and the end effector sensor 230 ensure proper locking of the quick change end effector 110 into a mechanically strong connection with the manipulator 115 by ensuring that the distance between the manipulator sensor 220 and the end effector sensor 230 is minimized.

There is no disclosure that sensors 230 or 220 cannot be magnets or must be “active” sensors. Further, magnets effectively and passively sense a distance from another object due to magnetic forces. Further, taken together, 46 and 62 sense their mutual distance from each other at least from the magnetic force produced by element 62 that senses the distance from element 46 (force increases as distance between 46 and 62 decreases).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652